              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:15-cv-00109-MR


SANDRA M. PETERS, on behalf of   )
herself and all others similarly )
situated,                        )
                                 )
                   Plaintiff,    )
                                 )
         vs.                     )              ORDER
                                 )
AETNA INC., AETNA LIFE           )
INSURANCE COMPANY, and           )
OPTUMHEALTH CARE SOLUTIONS, )
INC.,                            )
                                 )
                   Defendants.   )
________________________________ )

      THIS MATTER is before the Court on the parties’ Joint Motion for

Leave to File Under Seal Exhibits and Related Portions of Plaintiff’s

Response to Defendants’ Motion to Strike Report and Exclude Testimony of

Constantijn Panis, Ph.D. [Doc. 174] and the parties’ Joint Motion for Leave

to File Under Seal Exhibits and Portions of Plaintiff’s Reply in Support of

Class Certification [Doc. 178].

      The parties jointly move to seal portions of the exhibits and portions of

the brief filed in opposition to the Defendants’ motion challenging the

testimony of the Plaintiff’s expert and portions of the exhibits and portion of
the brief filed in further support of the Plaintiff’s motion for class certification.

[Docs. 174, 178].

      The press and the public have, under both the First Amendment and

the common law, a qualified right of access to judicial documents and

records filed in civil and criminal proceedings. Doe v. Public Citizen, 749

F.3d 246, 265 (4th Cir. 2014). “The common-law presumptive right of access

extends to all judicial documents and records, and the presumption can be

rebutted only by showing that ‘countervailing interests heavily outweigh the

public interests in access.’” Id. at 265-66 (quoting in part Rushford v. New

Yorker Magazine, Inc., 846 F.2d 249, 253 (4th Cir. 1988)).                The First

Amendment right of access “may be restricted only if closure is ‘necessitated

by a compelling government interest’ and the denial of access is ‘narrowly

tailored to serve that interest.’” Id. at 266 (quoting in part In re Wash. Post

Co., 807 F.2d 383, 390 (4th Cir. 1986)).

      When presented with a motion to seal, the law of this Circuit requires

this Court to: “(1) provide public notice of the request to seal and allow

interested parties a reasonable opportunity to object, (2) consider less

drastic alternatives to sealing the documents, and (3) provide specific

reasons and factual findings supporting its decision to seal the documents




                                         2
and for rejecting the alternatives.” Ashcraft v. Conoco, Inc., 218 F.3d 288,

302 (4th Cir. 2000).

      In the present case, the public has been provided with adequate notice

and an opportunity to object to the parties’ motions. The parties filed their

motions on October 5 and 9, 2018, respectively, and such motions have

been accessible to the public through the Court’s electronic case filing

system since that time. Further, the parties have demonstrated that the

documents at issue contain confidential and sensitive business information

as well as protected health information of non-parties, and that the public’s

right of access to such information is substantially outweighed by the

compelling interest in protecting the details of such information from public

disclosure. Finally, having considered less drastic alternatives to sealing the

documents, the Court concludes that sealing of these documents is narrowly

tailored to serve the interest of protecting the confidential and sensitive

nature of these documents.

      IT IS THEREFORE ORDERED that the parties’ Joint Motion for Leave

to File Under Seal Exhibits and Related Portions of Plaintiff’s Response to

Defendants’ Motion to Strike Report and Exclude Testimony of Constantijn

Panis, Ph.D. [Doc. 174] and the parties’ Joint Motion for Leave to File Under

Seal Exhibits and Portions of Plaintiff’s Reply in Support of Class Certification



                                       3
[Doc. 178] are GRANTED, and the following documents and materials shall

be filed under seal until further Order of this Court: the redacted portions of

the Plaintiff’s Response to Defendants’ Motion to Strike Report and Exclude

Testimony of Constantijn Panis, Ph.D., and the redacted portions of Exhibits

1 and 2 thereto; and the redacted portions of the Plaintiff’s Reply in Support

of Class Certification, and the redacted portions of Exhibits 1 and 2 thereto.

      IT IS SO ORDERED.

                                Signed: October 10, 2018




                                         4
